                                                                                           FILED
                                                                                  2018 Nov-13 AM 11:31
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        EASTERN DIVISION

TINA FEW,                                 ]
                                          ]
      Plaintiff,                          ]
                                          ]
v.                                        ]   CIVIL ACTION NO.
                                          ]   1:17-CV-02038-KOB
RECEIVABLES PERFORMANCE                   ]
MANAGEMENT, LLC,                          ]
                                          ]
      Defendant.                          ]

                          MEMORANDUM OPINION

      This matter comes before the court on reconsideration of Defendant

Receivables Performance Management’s amended motion for summary judgment.

(Doc. 14). By separate action (doc. 29), the court vacated its August 9, 2018

Memorandum Opinion (doc. 21) and Final Order (doc. 22) granting the motion for

summary judgment, and the court now considers the motion once again.

      Plaintiff Tina Few alleges that Receivables violated the Telephone

Consumer Protection Act, 47 U.S.C. § 227 (“TCPA”), by contacting her using an

automated dialing machine in an attempt to collect a debt after she revoked her

consent to receive debt-collection calls. Receivables moves for summary judgment

arguing that (1) Ms. Few gave consent to receive debt-collection calls and could

not revoke that consent as a matter of law; and (2) that Receivables did not use an

“automatic telephone dialing system” (“ATDS”) or an “artificial or prerecorded

                                         1
voice” as defined by the TCPA.

      As the court explained in detail in its Memorandum Opinion on Ms. Few’s

motion for reconsideration, Ms. Few could unilaterally and orally revoke her

consent to receive debt-collection calls as a matter of law. And because the parties

have not engaged in any discovery, Receivables’s motion for summary judgment

on the issue of whether its telephone system is an ATDS or uses an artificial or

prerecorded voice is premature. So the court WILL DENY Receivables’s motion

for summary judgment.

I.    STANDARD OF REVIEW

      Summary judgment is a significant mechanism for pre-trial resolution.

Summary judgment allows a trial court to decide cases when no genuine disputes

of material fact exist and the moving party is entitled to judgment as a matter of

law. See Fed. R. Civ. P. 56. The court will enter summary judgment if the movant

establishes two necessary elements: (1) that there is no genuine dispute as to any

material fact; and (2) that the movant is entitled to judgment as a matter of law.

Fed. R. Civ. P. 56(a).

      Receivables accepts Ms. Few’s version of the material facts—Receivables

does not dispute that it repeatedly called her after Ms. Few attempted to orally

revoke her consent. But Receivables contends that it is entitled to judgment as a

matter of law based on those facts.


                                          2
       Receivables then adds a new factual allegation to the record and calls it

“undisputed,” but as the court discusses below, Receivables cannot on a motion for

summary judgment contend that no genuine dispute of a material fact exists

without first giving Ms. Few the opportunity to conduct sufficient discovery to

determine whether she can dispute the material fact.

II.    FACTS

       Ms. Few’s complaint arises out of unwanted calls to collect a debt. As part

of a contract for television and internet services, Ms. Few gave express written

consent for Receivables to call her telephone number to collect any debts owed for

the services. (Doc. 6-3 at 15). On April 27, 2017, Ms. Few answered a call from

Receivables and informed the caller that she no longer wished to receive calls from

Receivables. (Doc. 18-1 at ¶¶ 3, 7). Receivables nevertheless continued calling.

Ms. Few contends that she “has received in excess of 184 telephone calls and text

messages from [Receivables].” (Doc. 1 at ¶ 12).

III.   DISCUSSION

       Ms. Few asserts that Receivables’s phone calls and text messages violated

the TCPA. The TCPA forbids any person to make a call “using any automatic

telephone dialing system or an artificial or prerecorded voice . . . to any telephone

number assigned to a paging service, cellular telephone service, specialized mobile

radio service, or other radio common carrier service, or any service for which the


                                          3
called party is charged for the call . . . .” 47 U.S.C. § 227(b)(1)(A)(iii).

      But the TCPA allows calls “made with the prior express consent of the

called party.” 47 U.S.C § 227(b)(1)(A). And it prohibits calls only from an

“automatic telephone dialing system or an artificial or prerecorded voice” as

defined by the TCPA. 47 U.S.C. § 227(b)(1)(A)(iii). Receivables contends that its

phone calls did not violate the TCPA under both of these exceptions. The court

disagrees.

      1.       Revocation of Consent

      Prior express consent to receive phone calls is a defense to a TCPA claim.

47 U.S.C § 227(b)(1)(A). But that consent is revocable. See Osorio v. State Farm

Bank, F.S.B., 746 F.3d 1242, 1255 (11th Cir. 2014). As the court stated in its

Memorandum Opinion on Ms. Few’s motion for reconsideration, a party may

unilaterally and orally revoke consent to receive debt-collection calls given in a

contract unless a contract restricts the means by which the party may revoke

consent. Id.

      Here, Ms. Few gave prior express consent to receive calls from Receivables,

but she then orally revoked that consent. No contract provision restricted the

means by which she could revoke consent so her revocation was effective.

Receivables then called her without her consent, so Receivables is not entitled to

judgment as a matter of law.


                                            4
      2.     ATDS or Artificial or Prerecorded Voice

      The TCPA does not prohibit phone calls from every telephone system.

Instead, the TCPA prohibits phone calls only from an ATDS, which the TCPA

defines as “equipment which has the capacity . . . to store or produce telephone

numbers to be called, using a random or sequential number generator; and . . . to

dial such numbers,” or a system that uses “an artificial or prerecorded voice.” 47

U.S.C. § 227(a)(1), (b)(1)(A). Receivables contends that it did not use either of

these prohibited systems.

      Receivables submitted with its motion for summary judgment a declaration

from Receivables’s CFO stating that Receivables called Ms. Few with the

“LiveVox Human Call Initiator” telephone system. (Doc. 6-3 at ¶ 26). And

Receivables also submitted a declaration from a LiveVox consultant stating that

the LiveVox Human Call Initiator system does not auto-dial, produce numbers to

be called using a random or sequential number generator, or use an artificial or

prerecorded voice. (Doc. 6-4 at ¶¶ 12, 14, 17). So, according to Receivables, no

genuine dispute could exist that it did not use an ATDS or an artificial or

prerecorded voice to call Ms. Few.

      But Ms. Few has not had the opportunity to dispute whether Receivables

used an ATDS or an artificial or prerecorded voice because Receivables brought its

motion for summary judgment before discovery began. The Eleventh Circuit


                                          5
requires that a party opposing a motion for summary judgment “be permitted an

adequate opportunity to complete discovery prior to consideration of the motion.”

Jones v. City of Columbus, Ga., 120 F.3d 248, 253 (11th Cir. 1997) (citing Snook

v. Trust Co. of Georgia Bank of Savannah, N.A., 859 F.2d 865, 870–71 (11th Cir.

1988), and WSB–TV v. Lee, 842 F.2d 1266, 1269 (11th Cir. 1988)). And if, as

Receivables does here, the moving party submits affidavits with its motion for

summary judgment before discovery begins, then the non-moving party “has a

right to challenge the affidavits and other factual materials submitted in support of

the motion by conducting sufficient discovery so as to enable him to determine

whether he can furnish opposing affidavits.” Snook, 859 F.2d at 870 (citing

Parrish v. Board of Commissioners of the Alabama State Bar, 533 F.2d 942, 948

(5th Cir. 1976)).

      Ms. Few is entitled to the opportunity to conduct sufficient discovery to

determine whether she can dispute that Receivables did not use an ATDS or an

artificial or prerecorded voice. She has not had such an opportunity, so the court

will deny Receivables’s motion for summary judgment as premature.

IV.   CONCLUSION

      By separate order, the court WILL DENY Receivables’s motion for

summary judgment and WILL ORDER the parties to fulfill their Rule 26(f)

obligations consistent with the court’s Initial Order.


                                           6
DONE and ORDERED this 13th day of November, 2018.


                          ____________________________________
                          KARON OWEN BOWDRE
                          CHIEF UNITED STATES DISTRICT JUDGE




                            7
